Citation Nr: 1206027	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's petitions to reopen claims for service connection for PTSD and type II diabetes mellitus.  Jurisdiction over the Veteran's claims has remained with the RO in Los Angeles, California.

The Veteran testified before the undersigned at a November 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The Veteran's claim for service connection for PTSD was originally denied in a February 2000 rating decision as there was no evidence of a specific traumatic event related to a diagnosis of PTSD.  The Veteran submitted new and material evidence within a year of the February 2000 decision consisting of a May 2000 examination report from Changing Directions and Cope Center (Changing Directions) which reflects that he reported specific in-service stressors related to his PTSD.  See 38 C.F.R. § 3.156(a) (2011).  

The claim for service connection for PTSD was readjudicated and denied in a June 2000 rating decision as there was no medical evidence of a diagnosis of PTSD. New and material evidence was again received within a year of the June 2000 decision as VA was in possession of VA treatment records dated during that period which reflected diagnoses of PTSD.  See Id.  

The agency of original jurisdiction (AOJ) again readjudicated and denied the claim for service connection for PTSD in a May 2002 rating decision as there was no evidence of a sufficient PTSD diagnosis.  New and material evidence consisting of VA treatment records reflecting diagnoses of PTSD was received within a year of the May 2002 decision and the AOJ readjudicated and denied the claim in the August 2004 rating decision.  See Id.   

As new and material was submitted following the February 2000 rating decision and each subsequent decision issued prior to the August 2004 rating decision, the initial February 2000 decision which denied entitlement to service connection for PTSD is not final and the Veteran's initial claim for service connection for a psychiatric disability remains pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (a), (b).

With regard to the claim for service connection for diabetes mellitus, the claim was originally denied in a March 2003 rating decision.  As the Veteran did not submit new and material evidence or a notice of disagreement within a year of this decision, the decision is final.  See 38 U.S.C.A. § 7105(b)-(c), (d)(3) (West 2002); Bond, 659 F.3d at 1367-68; 38 C.F.R. §§ 3.156(a), (b).  

New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence. 38 C.F.R. § 3.156(c)(1) (2011).  As relevant service personnel records have been added to the record since the March 2003 decision, the Board need not consider whether new and material evidence has been submitted to reopen the current claim for service connection for diabetes mellitus and a new decision on the merits is required.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As the Board is granting the claim for service connection for PTSD, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran served in combat and has been diagnosed as having PTSD based on his claimed combat stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for PTSD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records, including a March 2011 VA psychiatric evaluation note, reveal that the Veteran has been diagnosed as having PTSD.

Furthermore, his medical records establish a link between his PTSD and in-service combat stressors.  For example, a March 2002 VA psychiatric evaluation note indicates that the Veteran was receiving treatment for PTSD "related to combat experiences."  Also, a June 2004 VA psychiatric evaluation note indicates that the Veteran reported that while serving aboard the U.S.S. Edson during the Vietnam War he spent up to 12 hours each day in the gunmount helping to load ammunition that was being fired and that he was in constant fear that shells would explode and the ship would be blown up.  He was diagnosed as having PTSD based, at least in part, on this stressor.  Thus, the Veteran has a current diagnosis of PTSD and there is competent medical evidence of a nexus between his PTSD and a claimed in-service combat stressor.

The only remaining questions in this case are whether the evidence supports a finding that the Veteran engaged in combat, or whether there is credible supporting evidence that the claimed stressor occurred.  

The Veteran has reported that he experienced several in-service stressors while serving aboard the U.S.S. Edson during the Vietnam War.  He spent up to 12 hours on a daily basis in the lower gunmount assisting in the loading of ammunition that was fired on the enemy along the coast of Vietnam and he feared that the ammunition shells would explode aboard the ship.  Also, he witnessed two fellow servicemembers jump off the ship, he witnessed the crash of an aircraft in close proximity to the ship, and a fellow servicemember was killed after he was transferred to the Philippines.

Service personnel records reflect that the Veteran's military occupational specialty was a boatswain's mate, that he served aboard the U.S.S. Edson from September 1969 to February 1971, and that he received the Vietnam Service Medal.  The National Personnel Records Center has confirmed that the U.S.S. Edson was in the official waters of the Republic of Vietnam from April to June 1970 and in July and August 1970.

Internet articles submitted by the Veteran and further internet research reveals that from March to July 1970, the U.S.S. Edson was assigned as a plane guard for several attack carriers, conducted special surveillance operations off the coast of Cambodia, provided naval gunfire support along the entire coast of Vietnam, and fired several thousand rounds of ammunition.  Furthermore, in July 1970 crewmembers witnessed the crash of a military aircraft approximately 500 yards from the ship and assisted in the rescue of the plane's pilots.

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

The United States Court of Appeals for Veterans Claims (Court) has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  However, the fact that a veteran engaged in a particular military operation does not, by itself, establish that the veteran engaged in combat.  VAOPGCPREC 12-99 (1999).  

The Veteran has reported that he engaged in combat to the extent that he assisted in the loading of ammunition aboard the U.S.S. Edson that was fired at the enemy along the coast of Vietnam.  He is competent to report participation in combat.  Furthermore, there is no evidence to explicitly contradict his reports and they are generally consistent with the evidence of record and the circumstances of his service.  Thus, his reports as to participation in combat are deemed credible.   

Given the consistency of the Veteran's testimony with the other evidence in the claims file, the ship on which he served, the operations in which he participated during the Vietnam War, and the commendations that he received for such service, resolution of reasonable doubt in the Veteran's favor warrants the conclusion that he engaged in combat.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.

As the Veteran engaged in combat and has been diagnosed with PTSD based on his claimed combat stressor, the criteria for service connection for PTSD are met. 38 C.F.R. § 3.304(f)(1).

Although the Veteran's psychiatric disability was previously labeled as a depressive or anxiety disorder, the most recent records show that the disability is currently diagnosed as PTSD.  Regardless of how it was diagnosed in the past, the evidence supports a finding that it is related to service and service connection is therefore granted for the underlying psychiatric disability regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)


ORDER

Entitlement to service connection for a psychiatric disability, currently diagnosed as PTSD, is granted.


REMAND

Evidence associated with the Veteran's claims folder, including a March 2007 letter from the Social Security Administration (SSA), reflects that he is in receipt of SSA disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented.  

Efforts to obtain these records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.
  
4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


